EXHIBIT 10.43

 

THIRD (2008-1) CUSTOMIZED AMENDMENT

TO THE 2003 AMENDED AND RESTATED

AMPHENOL CORPORATION EMPLOYEE SAVINGS/401(K) PLAN

 

WHEREAS, Amphenol Corporation (“Amphenol”) has adopted the restated Amphenol
Corporation Employee Savings/401(k) Plan (the “Plan”) through adoption of the
Fidelity Investments CORPORATEplan for Retirementsm Profit Sharing/401(k) Plan
Basic Plan Document No. 02 (the “Prototype”) and the Non-Standardized Adoption
Agreement No. 001 (the “Adoption Agreement”), to comply with the applicable
requirements of the Retirement Protection Act of 1994 (“GATT”), Uniformed
Services Employment and Reemployment Rights Act of 1994, Small Business Job
Protection Act of 1996, Taxpayer Relief Act of 1997, Internal Revenue Service
Restructuring and Reform Act of 1998 and the Community Renewal Tax Relief Act of
2000, effective as of May 8, 2003, except to the extent the applicable laws
named above provide for an earlier effective date;

 

WHEREAS, Section 16.02 of the Plan allows Amphenol to amend the Plan.

 

WHEREAS, Amphenol previously amended its defined benefit pension plan (the
“Pension Plan”) to cease accruals for certain salaried participants in the
Pension Plan and to prohibit future salaried employees of employers that are
participating employers under the Pension Plan from participating in the Pension
Plan (collectively, the “Affected Employees”) effective January 1, 2007.

 

WHEREAS, in lieu of continuing accruals under the Pension Plan, Amphenol
previously adopted the 2006-1 Customized Amendment to this Plan to make certain
employer contributions to the Plan on behalf of the Affected Employees
commencing January 1, 2007 (the “Employer Contributions”).

 

WHEREAS, Amphenol acquired the assets of Nexus, Inc. and certain former
employees of Nexus, Inc. became employees of Amphenol Nexus a division of
Amphenol, on or about June 27, 2008;

 

WHEREAS, Amphenol, with the approval of Fidelity Management Trust Company
(“Fidelity”), wishes to amend the Plan to provide for Employer Contributions to
be made on behalf of Participants employed by Amphenol Nexus, commencing July 1,
2008, as set forth in this amendment, with the understanding that such an
amendment has the effect of taking the Plan outside of the Prototype;

 

WHEREAS, Fidelity has agreed that this Amendment will not affect the continuing
operation of the Plan by Fidelity;

 

--------------------------------------------------------------------------------


 

NOW THEREFORE BE IT RESOLVED, that the following amendment, which amends and
restates the 2006-1 Customized Amendment in its entirety, is hereby adopted,
effective as of July 1, 2008:

 

1.                                       Matching Contribution.  Section 1.10 of
the Adoption Agreement is hereby amended to provide for a Non-Discretionary
Matching Employer Contribution for Tier I Participants in the Plan.  The
Non-Discretionary Matching Employer Contribution shall be 100% of the Tier I
Participant’s Compensation contributed to the Plan, up to a maximum of 3% of the
Tier I Participant’s Compensation.  The Contribution Period for purposes of
calculating the amount of such matching contributions is the payroll period,
provided that such Contribution Period shall not be more frequent than
semi-monthly.  There are no continuing eligibility requirements, as described in
Section 1.10(d) of the Adoption Agreement, for the Tier I Participants to be
entitled to receive such matching contributions.

 

2.                                       Non-Elective Employer Contribution. 
Section 1.11 of the Adoption Agreement is hereby further amended to provide for
a Nonelective Employer Contribution for Tier I Participants in the Plan.  The
Nonelective Employer Contribution shall be 2% of the Tier I Participant’s
Compensation.  The Contribution Period for purposes of calculating the amount of
such contributions is the payroll period, provided that such Contribution Period
shall not be more frequent than semi-monthly.  There are no continuing
eligibility requirements, as described in Section 1.11(c) of the Adoption
Agreement, for the Tier I Participants to be entitled to receive such
nonelective contributions.

 

3.                                       Vesting/Forfeitures.
 Section 1.15(b) of the Adoption Agreement is hereby further amended to provide
that Nonelective Employer Contributions on behalf of Tier I Participants shall
be 100% immediately vested and Non-Discretionary Matching Employer Contributions
on behalf of Tier I Participants shall vest in accordance with the following
schedule:

 

Years of Vesting Service

 

Vested Percentage

 

0

 

0

%

1

 

25

%

2

 

50

%

3

 

75

%

4

 

100

%

 

Years of Vesting Service for Tier I Participants employed by Amphenol Nexus who
were employed by Nexus, Inc. on June 27, 2008 shall include service with
Nexus, Inc.

 

Any forfeitures shall be applied to reduce Employer Contributions.

 

--------------------------------------------------------------------------------


 

4.                                       Definition: Tier I Participant.  A Tier
I Participant is a Participant who is:

 

a.                                       an Affected Participant, on or after
January 1, 2007, or

 

b.                                      an employee of Amphenol Nexus a division
of Amphenol Corporation, on or after July 1, 2008.

 

For purposes of (a) above, “Affected Participant” means a salaried employee who:

 

i.                                          is an employee at a division or
location that participated in the Pension Plan for Employees of Amphenol
Corporation (the “Pension Plan”), as of December 31, 2006, and

 

ii.                                       is not a Grandfathered Participant
Under the Pension Plan.

 

For purposes of the definition of Affected Participant, “Grandfathered
Participant Under the Pension Plan” means a participant in a salaried portion of
the Pension Plan who, continuously since December 31, 2006, has been actively
employed (including on short term disability or an authorized leave of absence)
or on long term disability at a participating division or location of Amphenol
Corporation or a participating employer under the Pension Plan, and, as of
December 31, 2006, was either:

 

x.             age 50 or older, with 15 or more Years of Vesting Service under
the Pension Plan; or

 

y.             had 25 or more Years of Vesting Service under the Pension Plan.

 

For purposes of the definition of Affected Participant, participating divisions
or locations of Amphenol Corporation and participating employers under the
Pension Plan are:

 

A.                                   Participating Divisions or Locations of
Amphenol Corporation under the Pension Plan:

 

Spectra Strip – Hamden, CT

Amphenol RF – Danbury, CT

Amphenol Fiber Optic Product – Lisle, IL

Amphenol Tuchel Electronics – Canton, MI

Amphenol Aerospace Operations – Sidney, NY

Amphenol Corporation Headquarters – Wallingford, CT

 

--------------------------------------------------------------------------------


 

(Without limitation, Amphenol AssembleTech (Houston), Amphenol Phoenix
Interconnect, Amphenol TCS and Amphenol Backplane Systems are not participating
divisions or locations.)

 

B.                                     Participating Employers and their
Participating Divisions or Locations under the Pension Plan:

 

Amphenol Interconnect Products Company — Endicott, NY (Amphenol AssembleTech
(Florida) and Amphenol Precision Cable Manufacturing are not participating
divisions or locations)

Times Fiber Communications, Inc.

Amphenol Cable On Demand Corp.

(Without limitation, Sine Systems Corporation, Amphenol T&M Antennas, Inc.,
Advanced Circuit Technology, Inc., Amphenol Connex Corporation, Amphenol
PCD, Inc., Amphenol Antel, Inc., Amphenol Optimize Manufacturing Company,
Amphenol InterCon Systems, Inc., Fiber Systems International, Inc., SV Microwave
Technologies, Inc. and Amphenol Alden Products Company are not participating
employers.)

 

IN WITNESS WHEREOF, Amphenol has signed this instrument this             day of
June, 2008.

 

 

 

Amphenol Corporation

 

 

 

 

 

By:

 

 

 

Jerome F. Monteith

 

 

Its: Vice President, Human Resources

 

--------------------------------------------------------------------------------